DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 6/28/2022 has been entered. 
Claim 9 is cancelled. Claims 1-8 and 10-19 are allowed with following examiner amendment.

Terminal Disclaimer
The terminal disclaimer filed on 7/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the patent  10,845,778 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Muzilla on 7/14/2022.
The application has been amended as follows: 

1. (Currently Amended) A welding work cell comprising:
	a workpiece positioning system configured to power an elevating motion to adjust a height position of a workpiece and a rotational motion to adjust a rotational position of the workpiece to re-position the workpiece for a next weld to be performed by a human operator;
	a welding power source configured to generate welding output power based on a current set of welding parameters of the welding power source, wherein the welding power source is part of a welding system used by the human operator for welding the workpiece; and
	a welding job sequencer in communication with the workpiece positioning system and the welding power source and configured to:
		command the workpiece positioning system to re-position the workpiece from a current weld position to a next weld position in accordance with a next step of a welding sequence of a welding schedule, and
		command the welding power source to adjust the current set of welding parameters to a next set of welding parameters in accordance with the next step of the welding sequence of the welding schedule,
	wherein the welding power source is configured to send confirmation data to the welding job sequencer to confirm that the current set of welding parameters have been properly adjusted to the next set of welding parameters.

14.	(Currently Amended) A networked welding work cell comprising:
	a workpiece positioning system configured to power an elevating motion to adjust a height position of a workpiece and a rotational motion to adjust a rotational position of the workpiece to re-position the workpiece for a next weld to be performed by a human operator;
	a welding power source configured to generate welding output power based on a current set of welding parameters of the welding power source, wherein the welding power source is part of a welding system used by the human operator for welding the workpiece;
	a computerized network;
	a welding job sequencer in communication with the workpiece positioning system and the welding power source via the computerized network, wherein the welding job sequencer is configured to:
		command the workpiece positioning system to re-position the workpiece from a current weld position to a next weld position in accordance with a next step of a welding sequence of a welding schedule, and
		command the welding power source to adjust the current set of welding parameters to a next set of welding parameters in accordance with the next step of the welding sequence of the welding schedule,
	wherein the welding power source is configured to send confirmation data to the welding job sequencer to confirm that the current set of welding parameters have been properly adjusted to the next set of welding parameters.

Reason For Allowance
Applicant filed terminal disclaimer which overcomes the double-patenting rejection set forth in previous Office actions.
In the filed RCE, Applicant added additional limitations to the independent claims 1, 7 and 14: “wherein the welding power source is configured to send confirmation data to the welding job sequencer to confirm that the current set of welding parameters have been properly adjusted to the next set of welding parameters”. No prior arts have been found to, individually or in combination, teach or suggest these additional limitations in the context of the other limitations in the claims. Therefore, the independent claims 1, 7 and 14, together with their dependent claims, are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115